REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 30 August 2022 are persuasive.  The following limitations in independent claim 1 including: “a distributed database running on one or more of the plurality of the computing clusters and that interacts with a client application running on a client computer…  an activity monitor service configured to: monitor interactions between the client application and the distributed database; and generate, from the monitoring of the interactions between the client application and the distributed database, workload data describing the interactions between the client application and the distributed database; and determine… a delay in performing a particular operation for the client application from among a plurality of operations available to each respective computing cluster; and a task assigning service configured to: determine that the workload data satisfies the delay threshold corresponding to the delay of each computing cluster of the plurality of computing clusters in performing the particular operation for the client application; and in response to determining that the workload data satisfies the delay threshold corresponding to the delay of each computing cluster of the plurality of computing clusters in performing the particular operation for the client application, assign a particular subset computing of the plurality of computing clusters a replica role in the distributed database ..  to provide redundancy to satisfy a redundancy request from a client associated with the client application” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, for the above reasons, the claim is allowed. Claim 11 is substantially similar to claim 1 and is allowed for the same rationale and reasoning. The dependent claims are allowed at least based on their dependency from the allowed claim.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168